Citation Nr: 1702514	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the Veteran has been denied service connection for a respiratory condition (May 1995), lung condition (September 1995), respiratory condition due to an undiagnosed illness (April 1996), chronic obstructive pulmonary disease (COPD) due to undiagnosed illness (July 1997), COPD claimed as undiagnosed pulmonary condition (February 2002), and COPD claimed as pulmonary function disorder with emphysema (August 2005).

The Veteran filed a service-connection claim in August 2008 for "breathing related issues based on exposure to the oil fires in Kuwait and Iraq."  In June 2009, the RO denied service connection for asthma, claimed as breathing related issues.  In January 2010, during the appeal period, the Veteran submitted a claim for pulmonary function disorders/fatigue, indicating that he had asthma which he did not have before service.  In April 2010, the RO confirmed and continued the previous denial of service connection for asthma.  The Veteran disagreed with these decisions and perfected an appeal.  The Board has considered the Veteran's asthma claim de novo.  See October 2014 Board remand.

In October 2014, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.




FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran does not have an undiagnosed illness characterized by respiratory problems.

3. Asthma was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Asthma was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the Veteran's claim.

VCAA notice letters were sent to the Veteran in August 2008 and February 2010.  The Veteran has been notified of the information and evidence needed to substantiate and complete the claim, including what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained, and all necessary development has been accomplished.  The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration (SSA) records, statements of the Veteran, and lay statements.  The Veteran underwent VA medical examinations in April 1995, February 1996, and May 2009.  In October 2014, the Board remanded for an additional VA examination because the May 2009 examiner failed to address the issue of direct service connection.  The Veteran was again examined in March 2015.  The Board concludes that the March 2015 examination and opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that the AOJ substantially complied with the Board's remand instructions of October 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, VA medical center records were obtained for June 2011 to the present; SSA records received on a compact disk in February 2014 were printed and uploaded to the virtual folder; the Veteran underwent a VA examination to determine the likely etiology of his asthma; the issue of entitlement to service connection for asthma, to include as due to an undiagnosed illness, was readjudicated.  See April 2015 supplemental statement of the case (SSOC).





Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms (such as those listed in paragraph (b) of 38 C.F.R. § 3.317) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016); Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e) (2016).  Notwithstanding the presumption relating to Persian Gulf veterans, a claimant can establish service connection for a disability upon adequate evidence of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Due consideration must be given to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Reasonable doubt regarding any issue material to the determination of a matter will be resolved in a claimant's favor.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran has asthma.  See March 2015 VA examination report; April 2009 VA treatment record.  He alleges that his breathing difficulty is caused by his in-service inhalation of smoke from oil fires and other environmental hazards.  He states that he was involved in blowing up many bunkers containing undisclosed materials.  See Veteran's statement of May 2005.

The Veteran's service treatment records reflect that he complained of chest pain of less than one week's duration in January 1989.  An examination disclosed scattered diffuse rhonchi and bibasilar rale.  The impression was to rule out pneumonia versus bronchitis.  In January 1989, he also reported sinus congestion, headache, cough, and a sore throat.  He reported a sore throat of three days' duration in June 1990.  The Veteran reported cold symptoms in October 1990.  In September 1991, he was seen for a complaint of cold symptoms.  The assessment was to rule out "low grade fever. Secondary dehydration."  A radiograph examination report of February 1992 notes "poor inspiratory effort" with respect to "chest PA and lateral;" otherwise the results were within normal limits.  The Veteran's separation examination report of March 1992 documents that the nose, mouth, throat, lungs, and chest were normal.  No asthma or respiratory symptoms were reported by the Veteran at separation.

In January 1995, the Veteran filed an application for compensation.  Among the disorders was a claim for a respiratory condition beginning in 1991 for which he was seen in Louisiana.

The Veteran maintains that he is a combat veteran.  See Veteran's statement of January 2009.  A March 1991 award recommendation lists the Veteran as serving in D Company 9th Engineer Battalion, which, according to a memorandum associated with the Valorous Unit Award, engaged in ground combat operations in February 1991.  The recommendation also lists the Veteran's achievements as including entering an enemy bunker, engaging enemy targets in order to extract enemy personnel, and assisting in the destruction of numerous weapons caches.  On the basis of the March 1991 recommendation for award, the Board finds that the Veteran engaged in combat with the enemy.  Therefore the combat provisions of 38 U.S.C.A. § 1154(b) potentially apply in this case.  The Board finds that the Veteran's reports of exposure to environmental hazards, to include oil fires, are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The Veteran recalls having breathing problems during service in 1992 after returning from Operation Desert Storm.  See March 2015 VA examination report.  He does not state that he had respiratory issues during combat.  

The provisions of 38 U.S.C.A. § 1154(b) do not address the issue of a causal relationship between current disability and service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  With respect to exposure to burning oil and other possible exposures, the only evidence suggesting that such exposure injured the Veteran is his own assertion.  A layperson is generally competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran is competent to report the symptoms he has experienced.  The Veteran reports experiencing shortness of breath during service.  See appellate brief of November 2016; March 2005 VA treatment record.  He has stated that his breathing problems began after returning from Operation Desert Storm in 1992.  See March 2015 VA examination report; May 2009 VA examination report; April 1995 VA examination report.  Although competent to report his symptoms, the Veteran, as a layperson, is not competent to determine the etiology of his post service asthma, and no Jandreau exception applies.  This matter appears to be the type of medical matter as to which the courts have held that lay testimony is not competent.  In this case, the Veteran is not competent to render an opinion as to the cause of his asthma, as such a matter requires medical expertise that the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007); Clyburn v. West, 12 Vet. App. 296 (1999).

No medical opinion of record associates the Veteran's post-service asthma with service.  A private treatment record of April 2011 states that the Veteran has a history of COPD "as a result of exposure to something while he was serving in Desert Storm in the 1990s."  See April 2011 record of Dr. C. P.  Similarly, a May 2009 VA examination report for posttraumatic stress disorder (PTSD) notes in the "past medical history" section of the report that "the veteran has suffered Asthma since about the time of his discharge from military service."  The latter statements appear to be based merely on the Veteran's self-reported history.  A mere transcription of that lay history, unenhanced by any additional medical comment, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, with respect to the COPD history noted by Dr. C. P., the Veteran has already been denied service connection for COPD.  See rating decision of August 2005.

In December 2011, the Veteran applied for SSA benefits based PTSD, asthma, and hypertension.  The SSA records obtained by the AOJ do not link the Veteran's asthma to service.

A 2002 medical journal article finds significant associations, but no proven etiological association, between asthma and the exposure of Gulf War veterans to oil fire smoke.  See David N. Cowan, A Case-Control Study of Asthma among U. S. Army Gulf War Veterans and Modeled Exposure to Oil Well Fire Smoke, 9 Military Medicine 777 (2002).  Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2016).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here the journal article submitted by the Veteran does not find a proven etiological association between asthma and exposure to oil fire smoke during the Persian Gulf War.  It does not establish causation with respect to the Veteran, and there is no medical opinion with which it may be favorably combined.  The Veteran is competent to relate what he has read in the article.  However, his lay opinion is of no greater probative weight than the information upon which it is based.

The March 2015 VA examiner noted his review of previous VA examination reports, including the May 2009 VA examination report that referenced the Veteran's exposure to oil fires and chemicals during service.  The March 2015 examiner noted the Veteran's report of the onset of his symptoms and the reported history of shortness of breath.  A pulmonary function test administered to the Veteran was determined to be a "suboptimal study because of lack of effort."  The examiner concluded that the Veteran's current asthma diagnosed in 2008 is less likely than not related to his military service and the exposure to environmental hazards in service.  The rationale cited the Veteran's examination and medical history, including the fact that the Veteran's separation examination of 1992 was silent with respect to pulmonary symptoms.

The Veteran argues that the opinion provided by the May 2015 VA examiner is inadequate because "the rationale that was provided only mentioned the fact that the veteran's exit physical examination was absent of any pulmonary symptoms and no complaints were mentioned in the year immediately following exit of service."  See appellate brief of November 2016.  As noted, however, the examiner's opinion also cited the Veteran's examination and his complete medical history, including VA treatment records, as reflected in VBMS.

The Veteran's assertion as to causation is outweighed by the probative value of the specific, reasoned opinion of the examiner who performed the March 2015 VA examination.  The Veteran's lay evidence as to causation is inconsistent with his own report at separation and the normal findings at separation.  The Board does not make its own medical judgment as to whether the Veteran's claimed disorder would have required treatment during service if incurred as the Veteran claims.  See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Rather, the Board assigns significant probative weight to the May 2015 VA medical opinion that took into account the Veteran's entire medical history, including the fact that the Veteran's separation was normal with respect to asthma.

The Veteran argues that his "breathing issues are a presumptive issue based on exposure to environment hazards that were present during the Gulf War."  See Veteran's statement of January 2009.  The Veteran's military records document that he served in Southwest Asia during the relevant time period.  The Veteran's respiratory symptoms are attributed, however, to the known clinical diagnosis of asthma.  See March 2015 VA examination report.  Because his symptoms are explained, the associated disability is not "undiagnosed" or "medically unexplained" within the meaning of 38 C.F.R. § 3.317(a).

The Veteran is competent to report that he was treated with inhalers soon after he left service.  See March 2015 VA examination report.  Because asthma is not among the diseases listed at 38 U.S.C.A. § 1101 (West 2016); 38 C.F.R. § 3.309(a), however, presumed service connection for a chronic disease is not applicable in this case.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The evidence of record does not suggest, and the Veteran has not argued, that his asthma is caused or aggravated by his service-connected disabilities of PTSD or hypertension.  See 38 C.F.R. § 3.310 (2016).  The Board notes the November 2009 examiner's conclusion that the Veteran's asthma is not caused by, or a result of, his PTSD because "PTSD does not cause asthma."

In sum, the Veteran did voice respiratory complaints during service.  At one point there was an impression to rule out pneumonia or bronchitis.  However, asthma was not manifest or suspected during service.  In fact, the separation examination disclosed that the respiratory system was normal.  Furthermore, asthma was first manifest after service, and there is no reliable evidence linking the post-service onset to service.  

To the extent there is an allegation of an undiagnosed illness, service connection for asthma must be denied in this case because the Veteran's disability results from a known clinical diagnosis.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.



ORDER

Entitlement to service connection for asthma, to include as due to undiagnosed illness, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


